Citation Nr: 0915624	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO. 05-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from December 1973 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
and his spouse testified at a Board hearing at the RO in 
January 2009.

Through his testimony at the January 2009 Board hearing, the 
Veteran appears to be raising a claim of entitlement to 
service connection for depression. This matter is REFERRED to 
the RO for appropriate action.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not have service in Vietnam.

2. The Veteran did not have combat duty.

3. Diabetes mellitus was not present during the Veteran's 
active duty service or for many years after the Veteran's 
discharge from service, nor is diabetes mellitus otherwise 
related to the Veteran's active duty service, nor may it be 
presumed to be related to the Veteran's active duty service.

4. The Veteran does not have PTSD that is the result of any 
active military service.


CONCLUSIONS OF LAW

1. The criteria to establish entitlement to service 
connection for diabetes mellitus have not been met. 38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2. The criteria to establish entitlement to service 
connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2005 and March 2006 letters, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate service connection, increased rating, 
and earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until March 2006. However, the Board finds that 
the Veteran was not prejudiced by this timing error because 
the denial of the service connection claims in this appeal 
renders moot any question as to the appropriate disability 
rating and effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, and 
VA treatment records. The Veteran has not been afforded a VA 
examination with respect to his diabetes mellitus and PTSD 
claims; however, there is no evidence of either disability in 
service or for many years after service and there is no 
evidence showing the Veteran meets the criteria to avail 
himself of the presumptive provisions for herbicide exposure, 
or that he has any combat service or verified in-service PTSD 
stressors. A VA examination will not change these facts. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claims.

The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Preliminary Matter:  The Veteran's Active Duty Service

Throughout the pendency of this appeal, as evidenced in 
various medical records and other correspondence, the Veteran 
has maintained that he served in Vietnam, and with regard to 
PTSD that he sustained psychiatric trauma as a result of such 
service. However, after a careful analysis of the entirety of 
the record, the Board presently concludes that the Veteran is 
untruthful as to this report. See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994)(It is 
the Board's fundamental responsibility to evaluate the 
probative value of all evidence); Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  

During the January 2009 hearing before the undersigned, the 
Veteran alleged that he served a period of temporary duty in 
Saigon from June 6 to September 29, 1974. In a September 2005 
VA medical treatment note, the Veteran is reported as 
advising the examiner that he served in Vietnam for a year 
from 1972 to 1973. 

However, the Veteran's military service records do not show 
service in Vietnam and a September 2004 document from the 
National Personnel Records Center (NPRC) states that there is 
no evidence in the Veteran's file to substantiate any service 
in the Republic of Vietnam. As to the Veteran's report that 
he served a period of temporary duty in Vietnam, his service 
medical treatment records contain a dental clinic entry dated 
June 19, 1974, authored by a treatment clinic in Illesheim, 
Germany, when he was supposedly in Vietnam. Further, apart 
from his misrepresentation which is belied by the record, the 
Veteran's account is wholly incredible. The Veteran had an 
active duty military occupational specialty (MOS) of flight 
coordinator, and was in the rank and pay grade of Specialist 
Four E-4. The record indicates that he had no such expertise 
that the service department would have temporarily assigned 
him to Vietnam when the U.S. Army's aviation commitment in 
Vietnam was extensive and where others holding the same MOS 
would have been assigned. 

Thus, the Veteran did not have service in Vietnam. Spencer v. 
West, 13 Vet. App. 376, 380, (2000); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (For propositions that service department findings 
are binding on VA; and illustrating high probative value of 
such evidence).


Diabetes Mellitus

The Veteran claims that his current diabetes mellitus is a 
result of exposure to Agent Orange during his Vietnam era 
service. Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to Veteran's who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange. Diabetes Mellitus II is included in the list of 
diseases associated with exposure to certain herbicide 
agents. See 38 C.F.R. § 3.309(e). Because the Veteran did not 
have service in the Republic of Vietnam, his service 
connection claim must fail on the basis of the presumptive 
regulations.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

As for establishing service connection on a direct basis, the 
Board notes that there is no medical evidence suggesting that 
the Veteran's diabetes mellitus was manifested during his 
period of active duty service or for many years thereafter. 
Service medical records are negative for any findings related 
to diabetes mellitus. The Veteran's September 1976 separation 
examination report shows that his blood sugar readings were 
negative and his endocrine system was clinically evaluated 
and found to be normal. VA treatment records show that in 
2002, the Veteran reported a 10 year history of diabetes 
mellitus. Thus, the Veteran himself concedes that he did not 
have diabetes mellitus until 1992, which was over 14 years 
after the Veteran's discharge from active duty service in 
1977. There is, therefore, no basis for granting service 
connection for diabetes mellitus based on the one-year 
presumption law and regulations. 38 C.F.R. §§ 3.307, 3.309. 
There is also no medical evidence suggesting a nexus between 
diabetes mellitus and any remote incident of service. 38 
C.F.R. § 3.303(d).  

In summary, there are no service records or other 
corroborative evidence to confirm that the Veteran had actual 
duty or visitation in Vietnam. Additionally, there is no 
competent medical evidence showing that diabetes mellitus was 
manifested during service or for many years thereafter, nor 
is there competent medical evidence that links the Veteran's 
diabetes mellitus to any incident of service. In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus. 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

There is post-service medical evidence of a possible 
diagnosis of PTSD dated in recent years. In order to 
establish service connection for PTSD, however, the diagnosis 
must be based upon participation in combat with the enemy, 
POW experiences, or a verified in-service stressor.

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

As noted above, there is no evidence of any duty in Vietnam 
during his service. Moreover, the Veteran's service records 
contain no evidence of awards, medals or citations evincing 
combat duty. 

As the Veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated. 

In spite of specifically being asked to provide information 
regarding his alleged in-service stressors in a June 2005 
VCAA letter, the Veteran has not provided any description of 
any alleged in-service PTSD stressors. The Veteran provided 
no specific dates, names, or locations for his alleged 
stressors or statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors. 

The Veteran has only provided general descriptions of service 
in a combat area, with insufficient details regarding time, 
date and place or individuals involved. Generally, anecdotal 
incidents such as these alleged events are not researchable, 
since incidents can only be officially researched if they 
have been reported and documented. See 38 C.F.R. § 3.159 
(c)(2)(i). Thus, the Board finds that the Veteran's alleged 
in-service stressors have not been verified.

In summary, the Board finds that the Veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence. Accordingly, the claim of 
service connection for PTSD must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied

Service connection for post-traumatic stress disorder (PTSD) 
is denied.


REMAND

The record shows that the Veteran has a current diagnosis of 
hypertension. The Veteran's service treatment records (STRs) 
contain at least two references to borderline hypertension, 
one of which noted borderline hypertension at the time of the 
Veteran's separation examination in September 1976.

As noted above, hypertension is considered a presumptive 
disability under the provisions of 38 C.F.R. §§ 3.307, 3.309. 
The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period. This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. § 
3.307(c) (Italics added). 

The Board finds that a VA examination is warranted to 
determine if the Veteran's current hypertension is 
etiologically related to the borderline hypertension 
manifested during the Veteran's active duty service period. 
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a 
VA examination. The purpose of the 
examination is to determine if the 
Veteran's current hypertension disability 
is etiologically related to the Veteran's 
active duty service, including to the 
borderline hypertension noted during 
active duty service. The examiner should 
respond to the following:

a) Were the elevated blood pressure 
readings noted during the Veteran's 
active duty service: 1) early 
manifestations of the Veteran's 
current hypertension or 2) 
etiologically related to the 
Veteran's current hypertension?

b) Is there evidence of 
characteristic manifestations of 
hypertension within the one-year 
period following the Veteran's 
discharge from active duty service?

c) Was there symptomatology which in 
retrospect may be identified and 
evaluated as manifestation of the 
chronic disease to the required 10-
percent degree in the one-year period 
following the Veteran's discharge 
from active duty service?

The claims folder, including a copy of 
this remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims folder, 
and a copy of this remand. If the 
examiner cannot provide the requested 
opinion without resorting to mere 
speculation, the examiner should so 
state. 

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. In the event that an examination 
report does not contain sufficient 
detail, the AMC/RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefits sought remain denied, the 
Veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


